     Case 2:90-cv-00520-KJM-DB Document 7244 Filed 07/21/21 Page 1 of 4


 1    ROB BONTA, State Bar No. 202668                         HANSON BRIDGETT LLP
      Attorney General of California                          PAUL B. MELLO, State Bar No. 179755
 2    MONICA N. ANDERSON, State Bar No. 182970                SAMANTHA D. WOLFF, State Bar No. 240280
      Senior Assistant Attorney General                       LAUREL E. O’CONNOR, State Bar No. 305478
 3    DAMON MCCLAIN, State Bar No. 209508                     DAVID C. CASARRUBIAS, State Bar No. 321994
      Supervising Deputy Attorney General                       1676 N. California Boulevard, Suite 620
 4    ELISE OWENS THORN, State Bar No. 145931                   Walnut Creek, CA 94596
      NAMRATA KOTWANI, State Bar No. 308741                      Telephone: (925) 746-8460
 5    Deputy Attorneys General                                   Fax: (925) 746-8490
       1300 I Street, Suite 125                                  E-mail: PMello@hansonbridgett.com
 6     P.O. Box 944255                                        Attorneys for Defendants
       Sacramento, CA 94244-2550
 7     Telephone: (916) 210-7318                              ROMAN M. SILBERFELD, State Bar No. 62783
       Fax: (916) 324-5205                                    GLENN A. DANAS, State Bar No. 270317
 8     E-mail: Elise.Thorn@doj.ca.gov                         ROBINS KAPLAN LLP
      Attorneys for Defendants                                  2049 Century Park East, Suite 3400
 9                                                              Los Angeles, CA 90067-3208
                                                                Telephone: (310) 552-0130
10                                                              Fax: (310) 229-5800
                                                                E-mail: RSilberfeld@RobinsKaplan.com
11                                                            Special Counsel for Defendants
12                                IN THE UNITED STATES DISTRICT COURT

13                             FOR THE EASTERN DISTRICT OF CALIFORNIA

14                                           SACRAMENTO DIVISION

15

16
      RALPH COLEMAN, et al.,                                   Case No. 2:90-cv-00520 KJM-DB (PC)
17
                                                 Plaintiffs, STIPULATION AND ORDER
18                                                           GRANTING JOINT REQUEST FOR
                       v.                                    LEAVE TO FILE DISCOVERY
19                                                           MOTIONS
20    GAVIN NEWSOM, et al.,
                                                               Judge: The Hon. Kimberly J. Mueller
21                                            Defendants.
22

23           On June 3, 2021, Plaintiff-Intervenor Christopher Lipsey (Lipsey) was granted leave to

24    conduct discovery on his claim that the use of Guard One causes sleep deprivation in violation of

25    the Eighth Amendment to the United States Constitution. (ECF No. 7191.) On June 3, 2021,

26    Lipsey served Defendant Kathleen Allison with his third set of requests for production of

27    documents, numbered 31 through 59. On July 6, 2021, Defendants responded to Lipsey’s

28    discovery requests, stating objections along with their responses.
      [3653490.1]                                      1
     Stip. and Order Granting Parties’ Jnt. Req. for Leave to File Discovery Motions (2:90-cv-00520 KJM-DB (PC))
                                                                                                            17712487.1
     Case 2:90-cv-00520-KJM-DB Document 7244 Filed 07/21/21 Page 2 of 4


 1              The parties have met and conferred regarding Lipsey’s third set of requests for production
 2    of documents and Defendants’ objections to those requests. Although they have reached an
 3    agreement to limit some of the requests and to continue to work to resolve issues with other
 4    requests, they are at an impasse with respect to issues related to Request Nos. 35, 36, 41, 42, 43,
 5    47, 48, 49, 50, 51, and 56. The Special Master attended the parties’ conference on June 29, but he
 6    has not taken a position on this dispute.
 7              Defendants seek an order under Rule 26 limiting the scope of Lipsey’s discovery requests
 8    to documents that are relevant to his claim that the Guard One system makes noise that interrupts
 9    his sleep. Specifically, Defendants want an order that precludes discovery of the following
10    documents and issues:
11              1. Documents related to suicides or attempted suicides, and training related to suicide
12    prevention sought in Requests Nos. 35, 47, 48, 49, 50, 51, and 56;
13              2. Documents that seek internal communications concerning an analysis of the costs and
14    benefits of the Guard One system sought in Request No. 36;
15              3. Documents related to the costs associated with the purchase of the Guard One system and
16    the benefits of the Guard One system sought in Request No. 41;
17              4. Documents related to individual officers’ compliance with the welfare check program
18    sought in Request No. 42; and
19              5. Documents related to individual officers’ compliance with the Guard One Order sought
20    in Request No. 43.
21              Because none of these requests pertain to “the claim for which intervention has been
22    authorized: that the Guard One suicide prevention monitoring system ‘causes sleep deprivation in
23    violation of the Eighth Amendment to the United States Constitution,’” Defendants will seek to
24    limit the scope of Lipsey’s above requests, which exceed this scope. (See ECF No. 7191 at 1:26-
25    2:1.) Defendants also dispute Lipsey’s asserted connection between the requested documents and
26    his potential claim that Defendants lack of penological interest in monitoring their staff. Suicides
27    and suicide attempts are not relevant to that question. And the cost-benefit analysis Lipsey seeks
28
      [3653490.1]                                            2
     Stip. and Order Granting Parties’ Jnt. Req. for Leave to File Discovery Motions (2:90-cv-00520 KJM-DB (PC))
                                                                                                            17712487.1
     Case 2:90-cv-00520-KJM-DB Document 7244 Filed 07/21/21 Page 3 of 4


 1    is likewise not the test applied to determine whether the regulation at issue satisfies a legitimate
 2    penological goal.
 3              Lipsey seeks an order compelling Defendants to respond to the requests identified above as
 4    propounded because discovery regarding the alleged penological interest in using Guard One,
 5    including its efficacy and the availability of any reasonable alternatives, is relevant to
 6    Defendants’ potential defense that any penological interests in using Guard One defeat Lipsey’s
 7    Eighth Amendment claim. For example, Lipsey anticipates that the Secretary may argue that the
 8    Guard One system is necessary to adequately ensure compliance with the welfare check program
 9    and thus reduce the number of inmate suicides, and that the penological interest in reducing
10    suicides in turn affects the Eighth Amendment analysis. Lipsey offered to withdraw his requests
11    related to this issue if Defendants agreed to stipulate that they will not make this type of
12    argument, but Defendants declined to do so. Because Defendants have left open their option to
13    make this argument, Lipsey seeks to take discovery into its factual premises.
14              Accordingly, the parties stipulate and jointly request leave to file their respective discovery
15    motions under Fed.R.Civ.P 26 and Local Rule 251.
16    IT IS SO STIPULATED.
17      Dated: July 20, 2021                                        ROB BONTA
                                                                    Attorney General of California
18                                                                  DAMON MCCLAIN
                                                                    Supervising Deputy Attorney General
19
                                                                    /s/ Elise Owens Thorn
20                                                                  ELISE OWENS THORN
                                                                    Deputy Attorney General
21                                                                  Attorneys for Defendants

22      Dated: July 20, 2021                                       REICHMAN JORGENSEN LEHMAN &
                                                                   FELDBERG LLP
23
                                                                    /s/ Kate Falkenstien
24                                                                  Kate Falkenstien
                                                                    Attorneys for Plaintiff-Intervenor
25

26

27

28
      [3653490.1]                                            3
     Stip. and Order Granting Parties’ Jnt. Req. for Leave to File Discovery Motions (2:90-cv-00520 KJM-DB (PC))
                                                                                                            17712487.1
     Case 2:90-cv-00520-KJM-DB Document 7244 Filed 07/21/21 Page 4 of 4


 1              Good cause appearing, the parties’ joint request is GRANTED. All motions shall be filed
 2    and noticed for hearing on this court’s regular law and motion calendar in accordance with Local
 3    Rule 230 (E.D.Cal.). The motions shall be noticed for hearing so that all fact discovery will be
 4    completed by October 29, 2021. See ECF No. 7191 at 2.
 5
                IT IS SO ORDERED.
 6
        Dated:       July 20, 2021
 7                                                     KIMBERLY J. MUELLER
                                                       UNITED STATES DISTRICT COURT
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      [3653490.1]                                            4
     Stip. and Order Granting Parties’ Jnt. Req. for Leave to File Discovery Motions (2:90-cv-00520 KJM-DB (PC))
                                                                                                            17712487.1
